 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    LAWRENCE VALENTINE,                                Case No. 3:19-cv-00164-RCJ-WGC
12                       Petitioner,                     ORDER
13            v.
14    STATE OF NEVADA, et al.,
15                       Respondents.
16

17           Petitioner has submitted an application to proceed in forma pauperis (ECF No. 1) and a

18   document titled "Judgment of Ouster to Compel Disobedient Parties to Terminate Prosecution

19   Pursuant to NRS 178.554 and Immediate Release from Custody," and a motion to correct an

20   illegal sentence (ECF No. 3). Petitioner alleges in that he is in custody pursuant to a state-court

21   judgment of conviction. Because he wants release from custody, his sole federal remedy is

22   through a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. See Preiser v.

23   Rodriguez, 411 U.S. 475, 500 (1973). The filing fee for a habeas corpus petition is five dollars

24   ($5.00). Petitioner receives deposits to his account that are large enough and frequent enough for

25   him to pay the filing fee. Petitioner also will need to file a habeas corpus petition on the court's

26   form.

27           Petitioner has filed a motion for the issuance of a subpoena (ECF No. 6). In neither the

28   motion nor an earlier letter (ECF No. 4) does petitioner allege why he needs the subpoena.
                                                        1
 1   Additionally, if petitioner files a habeas corpus petition on the correct form, and if the court

 2   determines that respondents need to file a response to the petition, then respondents will need to

 3   file the relevant portions of petitioner's state-court record under Rule 5 of the Rules Governing

 4   Section 2254 Cases in the United States District Courts.

 5           IT THEREFORE IS ORDERED that the application to proceed in forma pauperis (ECF

 6   No. 1) is DENIED. Petitioner shall have thirty (30) days from the date that this order is entered

 7   to have the filing fee of five dollars ($5.00) sent to the clerk of the court. Failure to comply will

 8   result in the dismissal of this action.

 9           IT FURTHER IS ORDERED that the clerk of the court shall send petitioner two copies of

10   this order. Petitioner is ordered to make the necessary arrangements to have one copy of this

11   order attached to the check paying the filing fee.

12           IT FURTHER IS ORDERED that the clerk of the court shall send petitioner a petition for

13   a writ of habeas corpus pursuant to 28 U.S.C. § 2254 form with instructions. Petitioner shall have

14   thirty (30) days from the date that this order is entered in which to file a petition. Neither the

15   foregoing deadline nor any extension thereof signifies or will signify any implied finding of a

16   basis for tolling during the time period established. Petitioner at all times remains responsible for

17   calculating the running of the federal limitation period under 28 U.S.C. § 2244(d)(1) and timely

18   asserting claims. Failure to comply with this order will result in the dismissal of this action.

19           IT FURTHER IS ORDERED that petitioner must place the case number, 3:19-cv-00164-

20   RCJ-WGC, in the space provided on the petition form.
21           IT FURTHER IS ORDERED that petitioner's motion to correct an illegal sentence (ECF

22   No. 3) is DENIED.

23           IT FURTHER IS ORDERED that petitioner's motion for the issuance of a subpoena (ECF

24   No. 6) is DENIED.

25           DATED: May 21, 2019
26                                                                  ______________________________
                                                                    ROBERT C. JONES
27                                                                  United States District Judge
28
                                                          2
